Appeal from a judgment of the Supreme Court (Canfield, J.), entered March 3, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the July 23, 2003 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole in July 2005 and his request for parole release was granted. Accordingly, the instant appeal is moot and must be dismissed (see Matter of Lenihan v Travis, 17 AD3d 740 [2005]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.